PER CURIAM.
This is an appeal from an order denying appellant relief under CrPR 1.850, 33 F.S.A. motion to vacate and set aside the judgment and sentence. The Assistant Public Defender was appointed to represent appellant immediately prior to trial. Appellant in his motion states that counsel did not have sufficient time to properly prepare for trial.
The amount of time that elapsed between appointment and trial is not in and of itself sufficient to sustain a bare allegation that counsel was not appointed in time to properly represent the defendant. See State v. Barton, Fla.1967, 194 So.2d 241; Brown v. State, Fla.App. 1966, 191 So.2d 612; Keehn v. State, Fla.App. 1969, 221 So.2d 26.
For the foregoing reasons the order denying relief sought under CrPR 1.850 is hereby affirmed.
HOBSON, C. J., and LILES and McNULTY, JJ., concur.